THE STATE OF SOUTH CAROLINA
             In The Supreme Court

Sheena Brannon, Shane Stencil, Tina Sullivan, and
Brandon Beaty, Appellants,

v.

Henry Dargan McMaster, in his official capacity as
Governor of the State of South Carolina, and G. Daniel
Ellzey, in his official capacity as the Director of the
South Carolina Department of Employment and
Workforce, Respondents.

Appellate Case No. 2021-000883



             Appeal from Richland County
        R. Lawton McIntosh, Circuit Court Judge


                  Opinion No. 28065
     Heard October 4, 2021 – Filed October 13, 2021


                      AFFIRMED


Adam Protheroe and Susan B. Berkowitz, of South
Carolina Appleseed Legal Justice Center; and John D.
Kassel, of Kassel McVey, all of Columbia, for Appellants.

Rebecca Laffitte, Robert E. Tyson, Jr., and Vordman
Carlisle Traywick, III, of Robinson Gray Stepp & Laffitte,
LLC, all of Columbia, for Respondents Henry Dargan
McMaster and G. Daniel Ellzey; Todd Timmons and
Steven Jordan Jr., all of Columbia, for Respondent G.
Daniel Ellzey; and Michael G. Shedd, Thomas A.
              Limehouse, Jr., and William Grayson Lambert, all of
              Columbia, for Respondent Henry Dargan McMaster.

              Jack E. Cohoon, of Burnette Shutt & McDaniel, P.A., of
              Columbia, for amici curiae South Carolina Small Business
              Chamber of Commerce, American Sustainable Business
              Council, Shriver Center on Poverty Law, National
              Employment Law Project, Economic Policy Institute, and
              William E. Spriggs.

              Christopher E. Mills, of Spero Law, LLC, of Charleston,
              for amici curiae South Carolina Chamber of Commerce,
              South Carolina Restaurant and Lodging Association,
              Chamber of Commerce of the United States of America,
              and National Federation of Independent Business Small
              Business Legal Center.



PER CURIAM: Respondent Governor Henry McMaster instructed Respondent G.
Daniel Ellzey, Director of the South Carolina Department of Employment and
Workforce (DEW), to end South Carolina's participation in federal unemployment
insurance programs created under the Coronavirus Aid, Relief, and Economic
Security (CARES) Act.1 Appellants brought this action challenging the legality of
the Governor's decision and moved for a preliminary injunction requiring
Respondents to reenroll in the programs. Respondents moved to dismiss the action
pursuant to Rule 12(b)(6), SCRCP. The circuit court granted Respondents' motion
and denied Appellants' motion for injunctive relief. We affirm the circuit court.

       As part of the CARES Act it enacted in March 2020 in response to the
pandemic, Congress created various temporary economic benefits, including new
unemployment insurance programs. Three of those programs are at issue in the
present case: (1) Pandemic Unemployment Assistance (PUA), 15 U.S.C. § 9021; (2)
Pandemic Emergency Unemployment Compensation (PEUC), 15 U.S.C. § 9025;
and (3) Federal Pandemic Unemployment Compensation (FPUC), 15 U.S.C. § 9023
(collectively, Programs). Participation in the Programs is discretionary, and states
may withdraw from the Programs with at least thirty days' advanced notice to the
Department of Labor. See, e.g., 15 U.S.C. §§ 9023(a) & 9025(a)(1). In contrast to

1
    15 U.S.C. §§ 9001-9141.
state unemployment insurance programs, the federal government provides the funds
from the general fund of the United States Treasury for paying benefits to claimants
under the Programs. See, e.g., 15 U.S.C. § 9023(d)(3).

      South Carolina agreed to participate in and accept federal funds available
pursuant to the Programs. However, on May 6, 2021, Governor McMaster ordered
the director of DEW to withdraw from the Programs effective June 30, 2021.
Appellants argue Governor McMaster did not have the authority to do so because
section 41-29-230(1) of the South Carolina Code (2021) provides that DEW shall
cooperate with the Secretary of Labor in a manner that required the State to accept
and disburse funds from the Programs until they expired. Section 41-29-230(1)
provides:

              In the administration of Chapters 27 through 41 of this
              title, [DEW] must cooperate with the United States
              Secretary of Labor to the fullest extent consistent with the
              provisions of these chapters, and act, through the
              promulgation of appropriate rules, regulations,
              administrative methods and standards, as necessary to
              secure to this State and its citizens all advantages
              available under the provisions of the Social Security Act
              that relate to unemployment compensation, the Federal
              Unemployment Tax Act, the Wagner-Peyser Act, and the
              Federal-State Extended Unemployment Compensation
              Act of 1970.

(emphasis added).

      Appellants contend benefits paid under the Programs are "advantages
available under" the Social Security Act (SSA).2 Therefore, Appellants argue, DEW
must continue to participate in the Programs until the Programs expire. Respondents
claim benefits paid pursuant to the Programs are not "advantages available under"
the SSA. In granting Respondents' motion to dismiss, the circuit court found,

              The benefits provided under the CARES Act are new
              benefits, never previously available to unemployed
              workers, and are provided by legislation separate and apart

2
    42 U.S.C. §§ 301-1397.
            from the [SSA]. Although the federal government chose
            to use the funding mechanisms available through the
            Social Security Administration, that does not mean these
            new benefits fall under the [SSA]. It simply shows
            Congress used an existing mechanism to put [the
            Programs] into place quickly.

       We affirm the circuit court. Section 41-29-230(1) is unambiguous and clear
on its face. The only connection the Programs have to the SSA is that the funds to
be distributed to recipients pass through bank accounts of the Social Security
Administration. This is not sufficient to render benefits paid under the Programs to
be "advantages available under the provisions of the [SSA]." To construe section
41-29-230(1) otherwise would be to expand the scope of an unambiguous statute
beyond the manifest intent of the legislature.3 See Town of Mt. Pleasant v. Roberts,
393 S.C. 332, 342, 713 S.E.2d 278, 283 (2011) (explaining that under the plain
meaning rule, this Court has no right to search for or impose another meaning or
resort to subtle or forced construction to change the scope of a clear and
unambiguous statute); see also S.C. Pub. Int. Found. v. Calhoun Cnty. Council, 432
S.C. 492, 497, 854 S.E.2d 836, 838 (2021) (noting the primary rule of statutory
construction is to ascertain and give effect to the intent of the General Assembly).

AFFIRMED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




3
  Based on our holding that section 41-29-230(1) is inapplicable to the CARES Act,
we deny Appellants' motion to supplement the record as moot. Further, because we
hold the Programs do not fall within the ambit of section 41-29-230(1), we do not
reach the question of whether the Governor would have had discretion under the
CARES Act to withdraw the state from participation if the Programs did fall within
the ambit of this section.